                          United States District Court
                        Western District of North Carolina
                               Asheville Division

  Christopher George Whiteside, Jr.,   )             JUDGMENT IN CASE
                                       )
              Petitioner,              )               1:21-cv-00218-MR
                                       )
                 vs.                   )
                                       )
       State of North Carolina,        )
             Respondent.               )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s September 7, 2021 Order.

                                               September 7, 2021




         Case 1:21-cv-00218-MR Document 11 Filed 09/07/21 Page 1 of 1
